     Case: 1:18-cv-08013 Document #: 78 Filed: 06/05/20 Page 1 of 2 PageID #:254



 1                         UNITED STATES DISTRICT COURT
 2                         NORTHERN DISTRICT OF ILLINOIS
 3
       PANORAMIC STOCK IMAGES LTD., Case No. 1:18-cv-08013
 4     an Illinois corporation,     Hon. John F. Kness
 5
                                  Plaintiff,          JOINT STATUS REPORT
 6     v.
 7
       SKYWORKS, LLC a Michigan limited
 8     liability company; MARK JENZEN an
 9     individual; and, DOES 1 through 10
       inclusive,
10
11                                Defendants.

12
             Pursuant to the Court’s Minute Order of May 21, 2020 (Dkt. #76), the parties
13
      proposed that the continued depositions be completed no later than July 17, 2020,
14
      that a new fact discovery cut-off date be set for July 29, 2020, and the dispositive
15
      motion cut-off date be set to September 28, 2020.
16
                                         Respectfully submitted,
17
                                         PANORAMIC STOCK IMAGES LTD.
18
                                      By: /s/ Ryan E. Carreon
19                                       One of its Attorneys
20                                       Mathew K. Higbee (6319929)
                                         Ryan E. Carreon (admitted pro hac vice)
21                                       HIGBEE & ASSOCIATES
                                         1504 Brookhollow Dr., Suite 112
22                                       Santa Ana, CA 92705
                                         (714) 617-8349
23
24                                       Respectfully submitted,
25                                       SKYWORKS, LLC & MARK JENZEN
26                                    By: /s/ Robert E. Higbee
                                          One of their Attorneys
27
                                         Robert E. Higbee (Pro hac vice pending)
28                                       Law Offices of Rober E. Higbee, PLLC

            JOINT STATUS REPORT                   1
     Case: 1:18-cv-08013 Document #: 78 Filed: 06/05/20 Page 2 of 2 PageID #:255


                                      535 Griswold Street., Suite 1000
 1                                    Detroit, MI 48226
                                      (313) 962-3500
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

           JOINT STATUS REPORT                  2
